Title: To Thomas Jefferson from Hepzibah Clarke Swan, 20 May 1801
From: Swan, Hepzibah Clarke
To: Jefferson, Thomas


               
                  Boston May 20. 1801
               
               Be pleased to excuse the Liberty I have taken in addressing your Excellencey on the part of Mr Swan whose desire to obtain the Consul, Genoral, Ship at Paris has I believe through the Vice President been made known to you—The respectability—Confidence—and friendship, which Mr Swan has attained of that Goverment—by his fidelity and Zeal in their Affairs—is now fully acknowledged. from this, and the present State of his finances which would enable him to live in a Style which might add—respectability to that Station, and his intimacy at this time with the different administrations of Goverment are such, as be assured No Man could more essentially serve the interest of the Citizens of the United States in that Office than himself—His perfect knowledge of the Language—his residence for ten Years in that Country and the Esteem which they honor him with as well as the high estimation in which he holds that Nation—will I doubt not sway your Excellency in his favor, in case No one is Yet Appointed—or Nominated to that Office—Be your decision in his favor, or not, I shall ever be impressed with the highest sense of your superior Judgment in this, as in every instance of your Judicious Administration—Your Goodness will pardon I hope the freedom I now take in the absence of Mr Swan—and If I can be honoured by one Line it will ever be remembered with that lively Gratitude I shall ever retain for the prosperity and happiness of your Excellency—I have the Honor to
               Subscribe My self Your Obedient Servant
               
                  
                     H C Swan
                  
               
            